[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              AUGUST 15, 2007
                              No. 06-15461                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 05-00046-CR-4-SPM-AK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANTHONY CAMERON HOLT,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (August 15, 2007)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Anthony Cameron Holt appeals his conviction and 294-month sentence for
possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)

and 924(e). We AFFIRM.

                                  I. BACKGROUND

      In February 2005, Tallahassee Police Department Investigator David Donato

applied for a search warrant for 1616 McCaskill Avenue, Apartment 212C. In the

supporting affidavit, Donato stated that undercover law enforcement officers had

attempted to buy crack cocaine from an individual, James Crawford, on February

3, 2005. Crawford stated that he could obtain the cocaine, but that he would have

to go somewhere to get it. Crawford directed the undercover officers to the

Colonnade Apartments at 1616 McCaskill Street.

      Crawford took a twenty-dollar bill from the officers and entered Apartment

212C. Within one minute, he emerged from the apartment with crack cocaine.

When he gave the cocaine to the officers, Crawford was arrested. In a post-arrest

search, the officers found a small additional amount of crack cocaine on Crawford

but not the twenty-dollar bill.

      The supporting affidavit stated that the most current information showed that

Holt occupied Apartment 212C and that he had a history of drug crimes dating

back to 1998, including possession of cocaine, sale of cocaine, and trafficking in

cocaine. The warrant sought controlled substances, documents, and photographs,



                                          2
which could be used to identify participants in drug crimes, as well as drug records,

drug paraphernalia, and money. On February 9, 2005, after the search warrant was

signed and before it was served, Donato interviewed Crawford, who had led the

officers to Apartment 212C. Crawford denied going into Apartment 212C, which

Donato knew to be false based on his observations. Crawford said that he got the

drugs from someone standing in the stairwell, which Donato knew to be false from

his observations. Donato discounted Crawford’s information and did not relay it to

the state judge who issued the search warrant.

      Although no officer searched Crawford before he went into the apartment,

Donato believed that the only reasonable explanation that he had to enter the

apartment was to get the drugs, because he had no other reason to prolong the

encounter and because the purchase money was gone when he returned from the

apartment. The affidavit recognizes that street sellers, who obtain drugs for

customers from third parties for a finders fee, is a common practice in the drug

trade, and this practice occurred four times during this particular undercover

operation. While Crawford did not explicitly state that more drugs would be found

on the premises, his accurate representation that drugs could be purchased there

reflected his knowledge of ongoing criminal activity in Holt’s apartment.

      In 2005, Holt was indicted for: (1) conspiring to distribute crack cocaine,



                                          3
cocaine, 3,4-Methylenedioxymethamphetamine (“MDMA”), and marijuana, in

violation of 21 U.S.C. §§ 841(b)(1)(B)(iii), (C), (D), and 846 (Count One); (2)

possessing with intent to distribute crack cocaine, cocaine, and marijuana, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii), (C), (D), and 18 U.S.C. § 2

(Counts Two and Three); (3) possessing a firearm after having been convicted of

felonies twice in 1989, once in 1990, and once in 1998, in violation of 18 U.S.C.

§§ 922(g), and 924(e) (Count Four); and (4) possessing a firearm in furtherance of

drug trafficking crimes charged in Counts One and Three, in violation of 18 U.S.C.

§ 924(c)(1)(A)(I) (Count Five). Holt pled not guilty. The government filed an

information and notice of intent that, if Holt were convicted of a drug crime under

the indictment, then it would seek enhanced penalties provided under 21 U.S.C.

§§ 841, 851. The information stated that, based on three prior convictions for drug

offenses, Holt would be subject to a term of imprisonment from ten years to life

imprisonment with an eight-year term of supervised release for each of Counts One

and Two, and to imprisonment up to thirty years with a six-year term of supervised

release for Count Three.

      Prior to trial, Holt moved to suppress all fruits of the search of his apartment,

which took place on February 17, 2005. Holt argued that all items seized were

fruits of an unreasonable search and that the seizure was in violation of the Fourth



                                          4
Amendment to the United States Constitution. He contended that Crawford was

not reliable, that he might have had possession of the drugs before entering

Apartment 212C, and that the officers had no reason to believe that additional

drugs would be found in the apartment.

      The district judge upheld the February 2005 search warrant and found that

no material facts were concealed from the issuing magistrate judge, that the

affidavit provided probable cause to believe that ongoing criminal activity was

occurring in Holt’s apartment and that the probable cause had not become stale by

the time that the warrant was served. Even if probable cause had not been present,

the judge ruled that the evidence would not be excluded, because it was obtained in

good faith reliance upon a facially valid warrant.

      On January 25, 2006, a jury convicted Holt on the three drug charges but

could not reach a verdict on the two firearms counts. Holt was found to be

responsible for less than five grams of crack cocaine or cocaine base. On February

22, 2006, a second jury acquitted Holt of possessing firearms in furtherance of

drug trafficking and failed to reach a verdict on the remaining count. On April 10,

2006, Holt was convicted of possession of firearms by a convicted felon.

      Holt’s presentence investigation report (“PSI”) sets forth calculations

relating to his convictions on Counts One, Two, Three, and Four. Because the



                                          5
guideline for Holt’s conviction for possession of a firearm by a convicted felon

resulted in the highest offense level, it was used to calculate his Sentencing

Guidelines sentence. The probation officer assigned Holt a base offense level of

24 pursuant to U.S.S.G. § 2K2.1, and four points were added pursuant to §

2K2.1(b)(5). Two points were added for obstruction of justice under U.S.S.G. §

3C1.1.

      Holt’s PSI establishes that he was arrested on August 11, 1988, for criminal

activity on July 25, 1988, and was charged with possession of cocaine with intent

to sell. The PSI further showed that Holt subsequently was arrested on October 6,

1988, for criminal activity on that day and was charged with sale of cocaine base.

The PSI revealed that these two charges were consolidated for conviction and

sentencing purposes in 1989 and that Holt was sentenced to one year and one day

of imprisonment to be served concurrently. Additionally, his PSI documents that,

in 1998, Holt was convicted in state court of attempted trafficking in drugs and that

he initially was sentenced to fifteen years of imprisonment, but that he was

resentenced to time served in 2001. At the time of his arrest in that case, 496

grams of cocaine were seized from Holt.

      Based on these prior convictions for serious drug offenses, the probation

officer found that Holt was subject to an enhanced sentence under 18 U.S.C. §



                                           6
924(e), the Armed Career Criminal Act (“ACCA”), and his adjusted offense level

of 30 was automatically raised to 34 under U.S.S.G. §§ 4B1.4(a) and (b)(3)(A).

Additionally, because Holt was an armed career criminal, his criminal history

category was VI pursuant to U.S.S.G. § 4B1.4. His total offense level of 34 and a

criminal history category of VI produced a Sentencing Guidelines range of 262-

327 months of imprisonment.

      At the sentencing hearing, the government submitted copies of Holt’s prior

convictions including: (1) a certified copy of his 1988 conviction for possession of

cocaine with intent to sell, (2) a certified copy of his 1988 conviction for sale of

cocaine, (3) an uncertified copy of his 1992 convictions for possession of cocaine

with intent to sell and sale of cocaine, and (4) a certified copy of his 1998

conviction for attempted trafficking in controlled substances. The government

argued that, even if the judge considered only the three convictions represented by

certified copies, Holt qualified as an armed career criminal. The district judge

considered the sentencing factors set forth in 18 U.S.C. § 3553(a), the advisory

nature of the Sentencing Guidelines, and sentenced Holt to 294 months of

imprisonment for each of the four counts of conviction to run concurrently,

followed by a term of six years of supervised release for the four counts of

conviction to run concurrently, and $400 in special monetary assessments.



                                           7
       On appeal, Holt argues that the trial judge erred by denying his motion to

suppress evidence obtained during the February 17, 2005, search of his apartment,

because the supporting affidavit was unreliable. He additionally argues that,

during his third trial, in April 2006, the government did not produce any evidence

that he actually or constructively possessed firearms. Holt further contends that his

prior convictions do not qualify as predicate offenses under the ACCA, and,

therefore, the district judge improperly sentenced him as a career criminal.1

                                       II. DISCUSSION

A. Denial of Suppression Motion

       Holt argues that the trial judge erred by denying his motion to suppress

evidence obtained during the February 17, 2005, search of his apartment because

Crawford told Investigator Donato, who authored the search warrant affidavit, that

he purchased cocaine from someone named Dave, and not from Holt.

Consequently, Holt contends that Donato recklessly disregarded the truth. Holt

also asserts that Donato should have informed the issuing judge the day after the

warrant was issued, but before it was executed, that Crawford had denied that any



       1
          Any other claims related to his four counts of conviction that Holt fails to challenge on
appeal, including whether his 1992 convictions for possession of cocaine with intent to sell and
sale of cocaine qualify as predicate offenses under the ACCA, are deemed abandoned. United
States v. Scott, 426 F.3d 1324, 1328 (11th Cir.2005) (failing to raise issue on appeal results in
abandonment of claim).

                                                 8
drugs were obtained from Holt’s residence. In addition, Holt argues that the

statement in the affidavit, “This scenario occurred 4 times during this operation

alone,” was misleading, and that Donato should have informed the issuing

magistrate judge. Appellant’s Br. at 22. Holt argues that the good faith exception

does not apply in his case because the issuing judge was misled by information in

an affidavit that the affiant knew was false or that he recklessly disregarded the

truth.

         We review a district judge’s determination that a search warrant affidavit

established probable cause de novo, but must “‘take care both to review findings of

historical fact only for clear error and to give due weight to inferences drawn from

those facts by resident judges and local law enforcement officers.’” United States

v. Jiminez, 224 F.3d 1243, 1248 (11th Cir. 2000) (citation omitted). We review de

novo the district judge’s determination of whether a good faith exception to the

warrant requirement existed, but we review the underlying facts upon which that

decision was based for clear error. United States v. Norton, 867 F.2d 1354, 1360

(11th Cir. 1989).

         The Fourth Amendment provides, “no Warrants shall issue, but upon

probable cause. ” U.S. C ONST. Amend. IV. “Probable cause to support a search

warrant exists when the totality of the circumstances allow a conclusion that there



                                            9
is a fair probability of finding contraband or evidence at a particular location.”

United States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999) (per curiam).

“To attack the veracity of a warrant affidavit, a defendant must make a preliminary

showing that the affiant made intentional misstatements or omissions (or made

misstatements with a reckless disregard for their truthfulness) that were essential to

the finding of probable cause.” United States v. Burston, 159 F.3d 1328, 1333

(11th Cir. 1998). The warrant requirement contains a good faith exception, that

evidence should not be suppressed when it was obtained by “objectively

reasonable reliance on a subsequently invalidated search warrant.” United States

v. Leon, 468 U.S. 897, 922, 104 S.Ct. 3405, 3420 (1984).

      The district judge did not err by finding that Investigator Donato did not

commit an error by failing to advise the magistrate judge that, one day after the

search warrant was issued, Crawford denied going into apartment 212C and

purchasing cocaine. The evidence at the suppression hearing shows that, from his

observations, Donato knew that Crawford had lied when he said that he got the

cocaine from someone named Dave, who was standing in the stairwell. R2 at 8;

see Burston, 159 F.3d at 1333. Moreover, additional evidence supported Donato’s

decision not to inform the judge of Crawford’s changed story. The affidavit in

support of the warrant stated, and Donato testified that, on February 3, 2005, the



                                           10
investigating officers watched Crawford enter Apartment 212C. He emerged

within one minute, walked directly back to the officers, and provided them with

crack cocaine. No one else was in the stairwell at the time, and Crawford did not

talk to anyone from the time he left the undercover vehicle until he went inside the

apartment; he then returned to the vehicle.

       Neither did the district judge err in finding that Donato’s statement in the

affidavit for a search warrant that, “[t]his scenario occurred 4 times during this

operation alone,” was not misleading. Appellant’s Br. at 22. Holt offered no

evidence to support his assertion that Donato intentionally misled the issuing judge

by including that statement in his affidavit. See Burston, 159 F.3d at 1333.

Rather, Donato testified, and the judge found, that the statement referred to the

ongoing “Weed and Seed” operation,2 as opposed to attempts to buy drugs inside

Apartment 212C.

       Significantly, none of the alleged misstatements was essential to the finding

of probable cause, since, in addition to the challenged statements, the search

warrant affidavit contained the following factual information: (1) the apartment

searched was under the control of Holt; (2) on February 3, 2005, Crawford took


       2
          “Weed & Seed” operations refer to undercover officers who participate in a designated
program to target street-level drug sales. As part of this operation, undercover officers may ask
individuals to purchase drugs for them and give them money to do so in order to identify a drug
supplier.

                                               11
undercover officers to Apartment 212C and, while under surveillance, Crawford

purchased $20 of cocaine and provided it to the officers upon his return; and (3)

Holt had a history of drug offenses dating back to 1988. Thus, the additional

information in the affidavit established “a fair probability of finding contraband or

evidence at” Apartment 212C; consequently, the warrant was supported by

probable cause. See Brundidge, 170 F.3d at 1352.

      Even if the search warrant affidavit were insufficient to establish probable

cause, the requirements for the good faith exception to the warrant requirement

were met. As the district judge found, there was no indication that the officers

were dishonest or reckless. Additionally, as noted by the judge, there were

sufficient indications that Holt was using his residence to conduct drug sales on a

regular basis to support an objectively reasonable belief that evidence of those drug

sales would be found at his apartment. Thus, the government’s reliance on the

documentation supporting the affidavit for the search warrant was objectively

reasonable, and the district judge did not err in denying Holt’s motion to suppress.

See Leon, 468 U.S. at 922, 104 S.Ct. at 3420.

B. Possession of Firearms

      Holt argues that, during his third trial, the government did not produce any

evidence that he actually or constructively possessed firearms. He also contends



                                          12
that the government had no evidence to tie him to the firearms found in his

apartment. Therefore, Holt argues that the judge erred in failing to grant his

motion for judgment of acquittal in his third trial, because the government failed to

prove that he knowingly possessed the firearms found in his apartment.

      We review the denial of a motion for a judgment of acquittal as well as the

sufficiency of the evidence to support a jury’s verdict de novo, and we view the

evidence in the light most favorable to the government and draw all reasonable

inferences from the evidence in favor and support of the jury verdict. United

States v. Smith, 231 F.3d 800, 806 (11th Cir. 2000); United States v. Pistone, 177

F.3d 957, 958 (11th Cir. 1999) (per curiam). “A jury is free to choose among

reasonable constructions of the evidence” presented at trial. United States v.

Sanchez, 722 F.2d 1501, 1505 (11th Cir. 1984). We cannot reverse a conviction

for insufficiency of evidence unless we conclude that no reasonable factfinder

could find proof of guilt beyond a reasonable doubt. United States v. Jones, 913

F.2d 1552, 1557 (11th Cir. 1990).

      “To establish a violation of § 922(g)(1), the government must prove beyond

a reasonable doubt three elements: (1) that the defendant was a convicted felon, (2)

that the defendant was in knowing possession of a firearm, and (3) that the firearm

was in or affecting interstate commerce.” United States v. Deleveaux, 205 F.3d



                                          13
1292, 1296-97 (11th Cir. 2000). “Possession, in the context of § 922(g)(1),

requires that the defendant knowingly possess the firearm, and may be proven

either by showing that the defendant actually possessed the firearm, or by showing

that he constructively possessed the firearm.” United States v. Gonzalez, 71 F.3d

819, 834 (11th Cir. 1996) (citation omitted). “[F]or a person to have constructive

possession over a firearm, the person must have both ‘the intent and the power to

exercise dominion and control over the [firearm].’ As such, a defendant must, in

fact, know of the firearm’s existence in order to exercise dominion and control

over it.” Id. (citation omitted) (alteration in original).

       The burden was on the government to show that Holt knowingly possessed

the firearms. At trial, the evidence showed that two loaded guns were found on top

of the water heater in the kitchen during the search of Apartment 212C, which was

rented to Holt, and he was the sole occupant of the small apartment. One of the

guns, the .357 magnum Smith & Wesson revolver, was identical to a weapon

shown in Holt’s advertising materials and on the jacket liner of a music compact

disc that he was distributing. These advertising materials also pictured Holt; his

kitchen, where the guns were found; drugs; and drug paraphernalia similar to those

found in his apartment.

       Two days after his arrest, in a recorded jail telephone call, Holt said that he



                                             14
falsely would attribute the drugs to his ex-girlfriend but that he was going to be

implicated by the guns because of the photographs. While Holt contended that he

did not like being around guns because he was shot at age seventeen, he pled to

possession of a firearm by a convicted felon two years later. Even with this

conviction, firearms were found in Holt’s apartment, and he had continued to sell

drugs while on bond for selling drugs between the February and August search

warrants.

      Holt argues that the evidence is insufficient because he consistently denied

knowing possession of the firearms. Because all reasonable inferences and

credibility determinations must be resolved in favor of the jury’s verdict, “[w]e

will uphold the jury’s verdict if a reasonable factfinder could conclude that the

evidence establishes [Holt’s] guilt beyond a reasonable doubt.” United States v.

High, 117 F.3d 464, 467-68 (11 th Cir. 1997) (per curiam). The jury’s

determination that Holt knowingly possessed firearms is well supported by the

evidence presented in this case.

C. ACCA Enhancement

      Holt argues that he did not meet the criteria for being sentenced as an armed

career criminal because there was no intervening arrest between the two criminal

offenses that he committed in 1988, and the charges were consolidated for



                                          15
conviction and sentencing in 1989. Holt also argues that his 1998 conviction for

attempted trafficking in drugs did not qualify as a predicate for the ACCA

enhancement. The government contends that the information attached to the

judgment for the 1989 convictions shows that Holt was arrested on July 25, 1988,

but escaped on the way to jail. The government also asserts that Holt does not

dispute that the two criminal offenses were committed several months apart;

therefore, regardless of whether there was an intervening arrest, the offenses are

distinct predicates under the ACCA. With respect to Holt’s 1998 conviction for

attempted trafficking in drugs, the government establishes that the offense is a

second- degree felony punishable by up to fifteen years; consequently, it qualifies

as a serious drug offense.

      Using statutory interpretation, we review de novo whether a particular

offense constitutes a violent felony for purposes of the ACCA. United States v.

Pope, 132 F.3d 684, 689 (11th Cir. 1998). In determining whether a particular

offense is a “serious drug offense” under the ACCA, sentencing judges adopt a

categorical approach and look only to the statutory definition of the crime charged,

rather than the actual facts of the individual’s prior conviction. 18 U.S.C. §

924(e)(2)(A); Taylor v. United States, 495 U.S. 575, 600-02, 110 S.Ct. 2143, 2159-

60 (1990). The definition of a qualifying state offense under the ACCA is a matter



                                          16
of federal law. Id. at 590-91, 110 S.Ct. at 2154. Section 924(e) provides that:

      In the case of a person who violates section 922(g) of this title and has
      three previous convictions by any court referred to in section
      922(g)(1) of this title for a violent felony or a serious drug offense, or
      both, committed on occasions different from one another, such person
      shall be fined under this title and imprisoned not less than fifteen
      years, and, notwithstanding any other provision of law, the court shall
      not suspend the sentence of, or grant a probationary sentence to, such
      person with respect to the conviction under section 922(g).

18 U.S.C. § 924(e)(1) (emphasis added). A “serious drug offense” means “an

offense under State law, involving manufacturing, distributing, or possessing with

intent to manufacture or distribute, a controlled substance . . . for which a

maximum term of imprisonment of ten years or more is prescribed by law.” 18

U.S.C. § 924(e)(2)(A)(ii).

      Florida law provides that trafficking in 400 grams or more of cocaine, but

less than 150 kilograms, is a first-degree felony, which must be sentenced to a

mandatory minimum term of imprisonment of fifteen years. Fla. Stat.

§§ 893.135(b)(1), (c). Attempted trafficking in cocaine, however, is a second-

degree felony. Fla. Stat. § 777.04(c). A conviction for a felony of the second

degree is punishable by a term of imprisonment not exceeding fifteen years. Fla.

Stat § 775.082(3)(c). Enhancement under the ACCA statute requires three

temporally distinct crimes, but convictions need not be obtained on separate

occasions. United States v. Jackson, 57 F.3d 1012, 1018 (11th Cir. 1995). “[S]o

                                           17
long as predicate crimes are successive rather than simultaneous, they constitute

separate criminal episodes for purposes of the ACCA.” Pope, 132 F.3d at 692.

      In a similar context, we held that the crime of trafficking in drugs qualified

as a predicate “serious drug offense” for purposes of the ACCA. United States v.

James, 430 F.3d 1150, 1155 (11th Cir. 2005), aff’d on other grounds, __ U.S. __,

__, 127 S.Ct. 1586, 1597-00 (2007). Additionally, the Supreme Court determined

that, in the context of a violent felony, because burglary was an enumerated felony

under § 924(e)(2)(B)(ii) and, because an attempt to commit an enumerated felony

under § 924(e)(2)(B)(ii) constituted a “violent felony,” attempted burglary was also

a “violent felony” for purposes of the ACCA. James, __ U.S. at __, 127 S.Ct. at

1597-98. The Supreme Court reasoned that an attempt presents a potential risk and

that an uncompleted burglary does not diminish the potential risk of physical

injury. Id.

      In James, we acknowledged that “federal law permits an inference of intent

to distribute from a defendant’s possession of a significantly large quantity of

drugs.” Id., 430 F.3d at 1156 (citing United States v. Bain, 736 F.2d 1480, 1486

(11th Cir. 1984)). Accordingly, we conclude that Holt’s conviction for attempted

trafficking of drugs by possessing 400 grams or more of cocaine is within the

ACCA’s definition of a serious drug offense.



                                          18
      Furthermore, Holt’s two 1989 prior convictions qualify as separate serious

drug offenses, and the district judge’s decision to enhance his sentence pursuant to

the ACCA was correct. See Parks v. City of Warner Robins, 43 F.3d 609, 613

(11th Cir.1995) (holding that we may affirm a decision on any adequate grounds,

including grounds other than the grounds upon which the district judge actually

relied). A preponderance of the evidence establishes that Holt had two separate

convictions in 1989 for the purposes of the ACCA. Holt was arrested on August

11, 1988, for criminal activity on July 25, 1988, and he was charged with

possession of cocaine with intent to sell. Holt’s PSI shows that he subsequently

was arrested on October 6, 1988, and charged with selling cocaine. Holt does not

dispute that these two charges were consolidated for conviction and sentencing

purposes, and that he was sentenced to one year and one day custody, to be served

concurrently. Although the August 11, 1988, and October 6, 1988, crimes were

consolidated for conviction and sentencing, they are two separate crimes for

purposes of the ACCA, because the crimes were successive rather than

simultaneous. See Pope, 132 F.3d at 692, Jackson, 57 F.3d at 1018. Therefore, a

preponderance of the evidence supports two temporally distinct past crimes, and

the district judge did not err in applying the ACCA to enhance Holt’s sentence.

Holt’s three prior convictions for serious drug crimes meet the definition of an



                                         19
armed career criminal, which qualifies him for the enhancement.

                                III. CONCLUSION

      Holt has appealed his conviction and 294-month sentence for possession of

firearms by a career criminal in violation of 18 U.S.C. §§ 922(g) and 924(e). He

has contended that the district judge erred in denying his motion to suppress

evidence form the search of his apartment; that the government failed to prove that

he knowingly possessed the firearms located in his apartment; and that the district

judge erred in concluding that he met the criteria for sentencing under the ACCA.

As we have explained, denial of Holt’s suppression motion and his sentence were

proper. Accordingly, Holt’s conviction and sentence are AFFIRMED.




                                         20